Citation Nr: 0936987	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  09-13 237	)	DATE
	)
 )


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
upper extremities. 

2.  Entitlement to service connection for arthritis of the 
lower extremities.  

3.  Entitlement to service connection for a deviated septum.

4.  Entitlement to an evaluation in excess of 10 percent for 
chronic otitis media.

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

On September 16, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


